Citation Nr: 1428840	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-40 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 19, 2009 for special monthly pension.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA) which granted special monthly pension (SMP) by reason of being housebound with an effective date of June 19, 2009 assigned.  This rating also denied entitlement to SMP based on the need for Aid and Attendance (A & A).  The Veteran filed a notice of disagreement with the effective date for the SMP based on housebound, as well as the denial of SMP based on the need for A & A in December 2009.  Thereafter the record reflects that the Veteran perfected an appeal in September 2009 after a Statement of the Case was issued in August 2009.  Subsequently, the RO via a December 2010 Decision Review Officer (DRO) decision granted  SMP based on the need for A & A and assigned the same effective date of June 19, 2009 as was assigned for the SMP based on housebound status.  The appeal of the effective date matter was continued with a December 2010 Supplemental SOC (SSOC) which now classified the effective date matter to encompass all the SMP in effect which now included the A & A and housebound status.  

During the course of this appeal but prior to certification to the Board, the Veteran passed away in February 2012.  In June 2012 the appellant filed a claim for accrued benefits.  Although the claim for accrued benefits was denied in a November 2013 determination, this claim was subsequently accepted as a request to be substituted as the appellant for purposes of processing the Veteran's appealed claims on appeal to completion, as set forth in an April 2014 SSOC which advised the appellant that she was currently recognized as a valid substitute claimant in regards to the appeal pending at the time of the Veteran's death .  See 38 U.S.C.A. § 5121A. 


FINDINGS OF FACT

1.  There is no record of any written correspondence or other evidence expressing intent to file any claim of entitlement to special monthly pension (SMP) prior to June 19, 2009.
 
2.  The Veteran's informal claim of entitlement to SMP based on the need for aid and attendance/housebound status was date-stamped as received by the RO on June 19, 2009, and private lay and medical documents pertaining to the Veteran's need for aid and attendance were likewise date stamped June 19, 2009.


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date than June 19, 2009, for a grant of SMP have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

 In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated July 2009, with additional notice sent in September 2009, which also advised him of how the VA determines the effective date of awards.  The pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA. 

The Veteran's claim for an  earlier effective date arises from his disagreement with the June 19, 2009 assigned effective date of the rating decision in June 2009, which awarded the SMP based on housebound status, as well as the June 2010 DRO decision which also awarded SMP based on A & A, with the same effective date assigned.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

With respect to the Dingess requirements, in September 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO has obtained evidence pertinent to this matter, including private and VA records, with examination conducted to address entitlement to SMP based on A & A/housebound.  The Veteran submitted multiple written statements discussing his contentions.  The Veteran, the current appellant and the Veteran/appellant's representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The appellant contends that she is entitled to an earlier effective date than June 19, 2009, for a grant of SMP, which includes on the basis of A & A and housebound status. 

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2013). 

38 C.F.R. § 3.401 provides a specific rule governing the effective date of an award of aid and attendance and housebound benefits.  That regulation specifies that the effective date for an award of compensation based on aid and attendance and housebound benefits, except as provided in 38 C.F.R. § 3.400(o)(2) , is the date of receipt of the claim or the date entitlement arose, whichever is later.  However, when an award of compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established. 38 C.F.R. § 3.401 (2013).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution. If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement. 38 C.F.R. § 3.157. Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits. In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim. The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim. Id. 

In this matter, the Veteran is shown to have filed a claim for SMP which was date stamped as received by the RO on June 19, 2009.  A review of the record reflects that there are no communications submitted prior to that date that could be reasonably construed as seeking SMP benefits.  While the record contains multiple forms submitted by the Veteran regarding various medical expenses that predate June 19, 2009, none of the documents contain any allegations that suggest such expenses were for a disability requiring aid and attendance as contemplated by the criteria for such in 38 U.S.C.A. § 1502(b), 38 C.F.R. §3.152.  Nor do these documents suggest housebound status for the Veteran pursuant to 38 C.F.R. §3.152 (d) or raise any other basis of entitlement to SMP.  

There is additionally no medical evidence submitted that could be construed as an informal claim for such benefits prior to this date within the constraints of 38 C.F.R. § 3.157.  Although the Veteran submitted some private medical documents in addition to a statement from an individual who described having duties as a personal caretaker for the Veteran, such documents are shown to have been received on June 19, 2009 the same date as the claim.  

The Board observes that the laws and regulations governing effective dates are clear.  The evidence of record demonstrates that VA received the Veteran's informal claim for SMP was on June 19, 2009, and no earlier.  There has not been identified or submitted any evidence demonstrating an entitlement to an earlier effective date than this date.  Thus, the Board finds that the criteria for assigning an effective date earlier than June 19, 2009, for an award of service connection for SMP is not met.  
 

ORDER

Entitlement to an earlier effective date than June 19, 2009, for a grant of SMP is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


